Citation Nr: 1741274	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  16-45 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disability, to include vitiligo, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The Veteran served on active duty in the United States Air Force from December 1964 to January 1969 with service time in the Vietnam War during that period.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a June 2014 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in the April 2017 Appellate Brief and the September 2011 Lay Statement submitted by the Veteran's girlfriend, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2014, the Veteran underwent a VA Examination to determine his entitlement to service connection for vitiligo.  The examiner found it at least as likely as not that the Veteran's vitiligo incurred in or cause by dermatitis that occurred during his active service.  The examiner opined that while the Veteran was treated for dermatitis during his military service there is no nexus between vitiligo and dermatitis because vitiligo is an autoimmune condition directed against the melanocytes.  The Board, however, notes that the Veteran has put forth additional theories of entitlement that must be investigated to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

With regards to direct service connection, the Veteran contends his military occupational specialty (MOS) as a Precision Photo Service Officer (PPSO) and exposure to Agent Orange caused his current skin disability, vitiligo.  The Veteran has submitted a study that shows a connection between the use of photo chemicals like phenol, catechol, and hydroquinone and skin hypo-pigmentation.  The study states that, "(i)n the majority of cases the instigating factors are not known, however a small sub-set of individuals develop contact/occupational vitiligo following exposure to particular chemicals...The largest class of chemicals known to trigger contact/occupational vitiligo is the phenolic/catechol derivatives."  (Correspondence September 2016).  Therefore, implying some level of connection between the vitiligo and his military service due to his exposure to the aforementioned chemicals as a PPSO. 

Additionally, the Veteran contends his vitiligo is a direct result of his exposure to Agent Orange.  (Correspondence October 2013).  The Veteran states that the exposure to herbicides, Agent Orange, compromised his immune system allowing the vitiligo to attack the already damaged skin on his legs.  Id.  The Veteran is already service connected for Parkinson's due to his exposure to Agent Orange at the U-Tapao Thailand Air Base, therefore his exposure to Agent Orange is confirmed.  (Rating Decision August 2016).  The Veteran has submitted studies linking other auto-immune diseases, Graves' Disease and Lupus,  to Agent Orange exposure, which directly contrasts with the statement by the June 2014 VA examiner, "vitiligo is an autoimmune condition directed against melanocytes," implying that there is a possibility of linkage between an autoimmune condition and Agent Orange exposure.  (Correspondence September 2016).  

With regards to secondary service connection, the Veteran contends that his skin condition, including vitiligo is secondary to his service connected Parkinson's disease.  (Appellate IHP April 2017).  Moreover, the Veteran contends that there is a linkage between Parkinson's medication and vitiligo and has submitted articles to support that contention.  Id.  Therefore, the Board must remand the claim for another examination to determine applicability of direct and secondary basis of service connection.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from the examiner who conducted the June 2014 examination or other similarly qualified examiner.  If an evaluation is deemed necessary by the examiner, one shall be provided. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner must elicit a full medical history from the Veteran.  An explanation for all opinions expressed must be provided.  

(a)  Provide diagnoses for all current skin disabilities, to include those noted during the appeal period.

(b)  Is it at least likely as not (a fifty percent probability or grater) that the Veteran's skin disability/disabilities is/are related to his active duty service, to specifically include exposure to herbicides, Agent Orange?

(c)  Is it at least likely as not (a fifty percent probability or grater) that the Veteran's skin disability/disabilities is/are related to his active duty service, to specifically include exposure to photo chemicals, phenol, catechol, and hydroquinone, due to his MOS as a Precision Photo Service Officer?  

(c)  It is it at least as likely as not (a fifty percent probability or greater) that the Veteran's vitiligo was caused or aggravated by the Veteran's service-connected Parkinson's disease?

A detailed rationale for the opinion must be provided.  Review of the entire claims file is required; however, attention is invited to the Veteran's lay statements and the appellate brief submitted on his behalf, which clearly detail the Veteran's contentions.  See (Correspondence September 2016); (Appellate IHP April 2017).  

The examiner should consider the lay testimony record.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

A complete rationale should be provided for any opinion or conclusion expressed.

If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above questions.

2.  After completing these actions, the AOJ should conduct any other development as maybe indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.













	(CONTINUED ON NEXT PAGE)





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



